Citation Nr: 0821666	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1986 until May 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.  

The veteran elected in his June 2005 substantive appeal to 
have a Travel Board hearing and one was scheduled.  In July 
2006, the veteran failed to appear at his scheduled hearing 
before the Board.  


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record that multiple sclerosis was manifested in 
service, or within seven years following discharge from 
service.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
active duty, nor may it be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, VA's duty to notify was satisfied by letters 
from the AOJ to the appellant dated in May 2003, September 
2003, May 2004, April 2005, and March 2006.  The letters 
informed the veteran of what evidence was necessary to 
establish entitlement to the benefit he claimed and advised 
him of his and VA's respective duties for obtaining evidence.  
He was told what VA had done to help his claim and what he 
could do to assist.  In addition, the letters asked the 
appellant to provide any evidence in his possession that 
pertained to his claim and informed the veteran that a 
disability rating and effective date would be assigned in the 
event that he was awarded the benefit sought.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
although some of the notice requirements were provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
treatment records and reports of VA and private post-service 
examinations, as well as Social Security Administration 
records.  Additionally, the veteran's statements in support 
of his appeal are affiliated with the claims folder and the 
veteran was afforded a VA examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board, after careful 
review of the veteran's statements, service records, and 
medical records, has found nothing to suggest that there is 
any outstanding evidence with respect to the veteran's claim.  

Legal Criteria and Analysis 

In deciding this appeal, the Board has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the medical evidence.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In addition, certain chronic diseases will be presumed to 
have been incurred or aggravated in service if manifested to 
a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  

Where a veteran served continuously for ninety days or more 
during a period of war, or after December 31, 1946, multiple 
sclerosis shall be presumed to have been incurred or 
aggravated in service, even if there is no evidence of such 
disease during service, if manifest to a degree of 10 percent 
or more within seven years of service, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In order to warrant service connection, the veteran must 
first demonstrate a diagnosis of multiple sclerosis.  The 
evidence of record reflects that the veteran was referred to 
Neurology Associates in January 1999 due to suspicions of 
multiple sclerosis.  In a letter dated in April 1999, D.G.B., 
M.D., P.A., indicated that the veteran likely suffered from 
multiple sclerosis.  Following multiple examinations, Dr. 
B.A.B. stated in a May 2000 treatment record that her 
impression was that the veteran suffers from relapsing / 
remitting multiple sclerosis.  While later private treatment 
records indicate the veteran has a history of multiple 
sclerosis, there is no clinical examination of record wherein 
the veteran was definitively diagnosed with the disease.  In 
addition, the VA physician who examined the veteran in March 
2005 advised the veteran to undergo further testing for 
confirmation of such a diagnosis.  See March 2005 VA 
Examination Report.  However, providing the veteran with the 
benefit of the doubt, the Board finds that multiple sclerosis 
has been demonstrated.  

The Board first notes that the veteran's service treatment 
records are absent of a diagnosis of multiple sclerosis in 
service.  In addition, the record is negative for any 
complaints, or findings, of symptomatology associated with 
multiple sclerosis.  The Board recognizes that service 
records reflect that the veteran suffered back pain while in 
service.  However, there was no indication that the veteran 
suffered any numbness or tingling at that time, or any other 
symptoms of multiple sclerosis.  Furthermore, the record does 
not demonstrate that the veteran's back pain continued 
following discharge from service.  Indeed, the veteran's 
medical records reflect that the veteran did not complain of 
back pain subsequent to service until May 1996, as a result 
of a fall at a grocery store.  The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the Board 
finds that the record does not reflect that the veteran 
suffered from multiple sclerosis while in service.  

The question that remains, therefore, is whether the 
veteran's multiple sclerosis manifest itself within 7 years 
of service, or by May 10, 1996.  At a July 2003 VA 
examination, the veteran and his wife maintained that the 
veteran's muscle spasms, cramps, and incoordination began 
around 1993.  However, at his March 2005 examination, the 
veteran indicated the spasms had their onset in 1988.  A 
third time period, 1996 or 1997, was suggested at an April 
2004 VA Examination.  The medical evidence of record does not 
demonstrate a continuity of symptomatology beginning before 
May 10, 1996.  The Board recognizes that the veteran was 
receiving treatment for a back injury as early as July 1996.  
The record reflects, however, that the veteran's back injury 
was due to a fall suffered at a grocery store on May 18, 
1996.  Furthermore, the records of treatment for the injury 
are absent of any symptoms of multiple sclerosis.  The 
earliest medical records establishing symptomatology for 
multiple sclerosis are from October 1998, at which point the 
veteran complained of numbness and tingling in his right 
foot.  See October 1998 F/U Progress Note.  This is well 
outside the 7 year presumptive period.  

The veteran maintains that his multiple sclerosis manifest 
itself within 7 years of service.  However, as a lay person 
with no demonstrated medical expertise, his opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu, 2 Vet. App. at 494-95.  The Board 
recognizes that lay persons are competent to describe 
symptoms experienced.  However, in this case, the veteran has 
relayed different dates of onset of symptoms to different VA 
examiners.  Therefore, the Board finds the veteran's 
statement that he suffered symptoms within 7 years of service 
is not credible.  The record also contains credible medical 
evidence of record indicating that the veteran's 
symptomatology began after the presumptive timeframe.  

Following a thorough review of the record, the Board has 
determined that service connection is not warranted for 
multiple sclerosis.  The Board finds that there has been no 
demonstration by competent medical evidence that his 
currently manifested multiple sclerosis is causally or 
etiologically related to his period of active service, or may 
be presumed to have had its onset during active service.  The 
first clinical demonstration of possible manifestations of 
multiple sclerosis of record occurred in 1998.  The Board 
notes that multiple sclerosis has a seven-year presumption 
period.  Multiple sclerosis was not diagnosed until at least 
1999, which is many years following the veteran's discharge 
from active duty service.  There are also no complaints of or 
findings of symptomatology associated with multiple sclerosis 
medically documented within the seven-year presumption 
period.  As such, in the absence of competent medical 
evidence that the date of onset of multiple sclerosis 
coincided with the veteran's active service, or within seven 
years from separation from service, service connection cannot 
be established on either a direct, or presumptive direct-
incurrence basis.  See 38 C.F.R. § 3.303(a). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


